United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-1534NE
                                   _____________

United States of America,             *
                                      *
            Appellee,                 *
                                      * On Appeal from the United
      v.                              * States District Court
                                      * for the District of
                                      * Nebraska.
Vincente Espinoza, also known as      *
Manuel De La Torre, also known        * [Not To Be Published]
as Primo,                             *
                                      *
            Appellant.                *
                                 ___________

                            Submitted: November 13, 2000
                                Filed: November 21, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Vincente Espinoza appeals from a sentence of 70 months imposed on him after
his plea of guilty to conspiracy to distribute cocaine and methamphetamine, in violation
of 21 U.S.C. § 846.

     The sentence was at the bottom of the Guidelines range (70 to 87 months).
Defendant argues that the District Court erred in failing to depart downward on account
of the near certainty that the defendant will be deported after serving his prison term.
This argument was not made in the District Court. No request was made in that Court
for a downward departure. Accordingly, our review, if we have authority to review the
contention at all, would be for plain error. We see no plain error here. In fact, similar
contentions have been rejected by this Court. See, e.g., United States v. Bahena, 223
F.3d 797 (8th Cir. 2000); United States v. Saelee, 123 F.3d 1024, 1025-26 (8th Cir.
1997).

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-